Title: To John Adams from Benjamin Waterhouse, 2 June 1815
From: Waterhouse, Benjamin
To: Adams, John


				
					My Dear Sir,
					Cambridge 2d. June 1815.
				
				I am desirous of knowing whether you ever received from me a parcel of selected News-papers, and pieces cut out of News-papers, by the sloop of war that brought out the Dutch Minister, commanded by Captn. Baker? I am curious to know, because there were efforts to prevent any but high federal papers being sent, by those Americans in Boston, through whose hands all letters & packets passed before they reached the hands of the Purser of the Man of war; who received 25 cents for each letter or packet. The wretched policy of our little Boston merchants was to transmit to Europe every thing against the great American cause; & to withold every thing favourable. I myself heard as much avowed on the day previous to the sailing of that public ship. I have reason for suspecting that my letters & packets for you by that ship were detained, in Boston; but I have not the least reason for believing that the Captn. of the Corvette had any knowledge of such dishonorable practices. If it were done it all, it must have been the dirty work of some of our “Boston Slaves,” the federal printers, in conjunction with their fellow servants in the counting houses of India wharf, & broad-way—I dined with your father at General Dearborn’s about three weeks ago (the General you know married Mr Bowdoin’s widow). For a fortnight past we have been laughing together most heartily upon paper. I received a letter from him yesterday, with a short, but humourous P.S. by your mother; so that you find that your old friends are neither so old, infirm, or busy, but they can find time to shake their aged ribs at the folly & nonsense of their fellow creatures. I was describing the slavish cast of our federal leaders, & printers, as it regards British politics; and the still more stupid conduct of their beast-like followers in America, who swallow, instinctively, what is dropped down for them from the creatures about them; that they selected nothing provided for them by the pure hand of Nature; but that all they received was second handed. I said they reminded me of the economical swine of Westphalia, whose fat-hams are so famous throughout the world; and I closed my speculation with this couplet,Hogs of Westphalia are a saving brood,What one let’s drop, the other takes for food.Your father immediately wrote to know who was the author of it? I wrote for answer that I did not know,—that I could recollect no poem, song, psalm, or ballad that contained it; that it had at times, floated in my brain; but where it originally came from I could not tell. He thereupon wrote thus—”Waterhouse you made that Westphalian couplet yourself; sleeping or waking, nobody but you could have dreamed, or thought of it.—it so perfectly, & summarily comprehends the whole genius & history of Party, & Faction from the ipse dixit of Pythagorus to the disciples of the Scottish Creolian of Nevis”—“Yes your fable of the Westphalia hogs, if mankind would but seriously consider it, is worth as much as your kine-pock inoculation. Swift’s Yohoos are not half so instructive. It is the most pithy, the most laconic, the most nervous essence of party spirit I have ever read. It is the history of all parties, & all factions”—Be that as it may, it so struck your father, that he has been laughing ever since. I am told that it sometimes impedes his breakfast, and that he, at other times, he will lay down his knife & fork, to bestow a hearty burst of laughter on the delicious pork of Westphalia—Now I thought I would treat our Ambassor at the Court of St. James’ with a dish it, though hashed over & cold, in preference to the common smoked dried subject of politics, which must be to him, like the brassica bis cocta, of the Romans.I may possibly be disposed to laugh without being at first sensible of the origin of this vulgar propensity. I once saw in a London print-shop, two pictures, entitled In, and Out. The first represented a gay dressed gentleman lounging in his arm-chair, with a table before him covered with plenty of good things to eat, & Burgundy Champaigne & Claret to drink, with this inscription “He that’s  in, let him grin.” The other represented a poor fellow meanly dressed, with a crust of bread, and a redish, with a porter-pot laying in its side, while he bore a lank & dismal countenance of want and discontent, and underneath was written—“He that’s  out, let him pout.”—The army has been reduced to its peace establishment of 10,000. The medical establishment is reduced to less than a quarter its number, but of that small number the President has thought fit to retain me, which affords me three times as much as I ever received, per annum, from this ungrateful college.I write this by Dr Eustis, who sails in the Congress frigate His appointment to the Hague is very generally approved. He is blessed with the company of his amiable Lady; & he is also fortunate in having Mr Everett.As to politics, so called, you will see the froth of the public mind in our newspapers. Some of our clergy are pitiably non plus’d by the return of their “monster” Bonaparte, whom they had long since consigned over to the Devil. The Faction are as much non plus’d. They are waiting to know what to think from London, or as your father will have it, from “Westphalia.”The termination of the far-famed Hartford Convention was as vapid as the last dropings of the worm in  a Distillery of New England Spirit. Poor Otis is chop-fallen; and Lowell retired in despondency. Caleb Strong is, this moment, by the noise, replaced in the great close stool-chair of Massachusetts, where he will set twelve months longer.At my present writing there is, what the sailors call, a “fiery south-wester,” with that peculiar dampness of the atmosphere, that causes the ink to blurr; & occasions a sick headach in the writer; which compels him to the use of ruled paper, which gives it rather a school-boy appearance which please to excuse.Mrs. Waterhouse & all her children, with my sister, desire a respectful remembrance to you & Mrs. Adams. Can I do any thing to serve you here, command me.With much esteem & steady attachment I remain / your friend & humble servt
				
					Benjn. Waterhouse
				
				
			